Exhibit 10.35.1

December 10, 2012


Mr. Michael J. Nicholson




Re:
Amendment to Confidentiality, Non-Solicitation of Associates and Non-Competition
Agreement



Dear Mike:


In consideration of your continued employment and other good and valuable
consideration, this will confirm our agreement to amend the Confidentiality,
Non-Solicitation of Associates and Non-Competition Agreement. Effective
immediately, the Agreement is amended as follows:


(1)
The following sentence is added to the end of Paragraph 2(c):



Subject to Paragraph 2(h), the Company will commence to pay the Separation Pay,
if any, payable under this Paragraph 2(c), on the first scheduled payroll date
following the fifty-third (53rd) day following your separation date, provided
that you have executed and not revoked the separation agreement referenced in
Paragraph 2(g).


(2)
The last sentence of Paragraph 2(d) is deleted and replaced with the following:



Provided that you have executed and not revoked the separation agreement
referenced in Paragraph 2(g), the Company will pay the STIP bonus, if any,
payable under this Paragraph 2(d) when bonuses are paid to other Company
executives under the STIP Plan, or the annual cash bonus plan in effect at the
time of termination, but in no event later than two and a half (2½) months
following the end of the performance period to which the STIP bonus relates.


(3)
The last sentence of Paragraph 2(e) is deleted and replaced with the following:



Provided that you have executed and not revoked the separation agreement
referenced in Paragraph 2(g), the Company will pay the earned monies in the
restricted cash feature of the STIP Plan, if any, in accordance with the payment
schedule for active associates.


(4)
The following sentence is added to the end of Paragraph 2(g):



You must sign the separation agreement within forty-five (45) days of receiving
it. If you do not revoke the separation agreement within seven (7) days, the
separation agreement will become effective on the eighth (8th) day following
your execution of such agreement.





--------------------------------------------------------------------------------

Exhibit 10.35.1



Except as amended hereby, all other terms and conditions of the Agreement shall
remain in full force and effect.








ANN INC.                    




/s/ Kay Krill

Kay Krill
President & Chief Executive Officer








Agreed:                    Date: December 20, 2012






/s/ Michael J. Nicholson

Michael J. Nicholson





